Citation Nr: 1018495	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  04-33 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for left knee instability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to May 
1996.  He also had active duty service with the Army National 
Guard from March to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for left 
knee instability.  This case was previously before the Board 
in January 2006 and again in April 2009, and was remanded on 
each occasion for additional development of the record and/or 
to ensure due process. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for left 
knee instability.  The Veteran underwent an excision of an 
osteochondroma of the distal left femur in January 1992, 
prior to his period of active duty.  A clinical evaluation of 
the lower extremities was normal on the enlistment 
examination in December 1992.  The Veteran was referred for 
an orthopedic consultation in December 1992 which noted his 
history.  The left knee was noted to be stable and 
asymptomatic, and the Veteran needed no medical treatment for 
the left knee.  The service treatment records for his initial 
period of active duty are negative for complaints or findings 
pertaining to the left knee. 

The Veteran underwent a Medical Board examination in June 
2003, during his period of service with the National Guard.  
He complained of left knee pain and instability for the 
previous three years.  It was noted it developed after 
frequent pole climbing which was part of his duties as a 
technician with the phone company.  He reported he had left 
knee arthroscopy in 2000, and a diagnosis of anterior 
cruciate ligament tear was made.  It was indicated the knee 
was not reconstructed at that time.  The diagnosis was left 
knee instability, secondary to chronic anterior cruciate 
ligament instability.  It was stated the Veteran did not meet 
the physical standards for retention due, in part to internal 
derangement of the left knee.  

The Veteran was afforded a VA examination in February 2010.  
The examiner reported the Veteran had surgery around 1991 to 
remove a bone spur in the medial aspect of his "right" 
knee, and that he had arthroscopic surgery on the same knee 
in 2000.  The diagnosis was left knee pain, and the examiner 
stated there was insufficient evidence to warrant an acute 
diagnosis.  The examiner opined that the Veteran's left knee 
condition was not "caused by or the result of nor aggravated 
beyond normal progression" by service.  He explained that 
the Veteran had surgical intervention on the right knee, and 
that he did not report a left knee injury prior to or during 
service.  It was noted that the rationale was based on the 
Veteran's report.

The Board notes the RO attempted to obtain records of the 
Veteran's surgery in 2000, but was advised by the physician's 
office that the records had been destroyed.  

In view of the fact that the examiner incorrectly stated the 
Veteran had surgery prior to, and following his period of 
active duty on his right knee when, in fact, the surgical 
procedures were performed on his left knee, the conclusions 
are predicated on an erroneous factual basis.  Moreover, 
although the examiner indicated the claims file was reviewed, 
it is unclear whether the service treatment records were 
reviewed.  In this regard, the Board notes that the private 
treatment and surgery of the left knee in 1992 are included 
in the service treatment record envelop.  The examination 
report reflected a history of surgery in 1991 on the right 
knee, and the wording used in the examination report reflects 
the information was obtained from the Veteran.  Thus, the 
Board finds that the examination should be returned for 
clarification.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  The Board 
regrets that this will result in further delay.  

Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The Veteran's claims folder should be 
referred to the examiner who conducted 
the February 2010 VA examination, if 
available.  The examiner should be 
advised that the premise of the opinion 
at that time, 
i.e., that the Veteran had right knee 
surgery prior to service, is incorrect, 
and that, in fact, the Veteran had 
surgery on his left knee prior to 
service.  The examiner is requested to 
review the claims file, to include 
documents contained in the multiple white 
service department records envelopes 
contained in the claims file.  The 
examiner should provide a diagnosis of 
any current left knee condition, state 
whether it preexisted either period of 
service and, if so, provide an opinion 
concerning whether it increased in 
severity beyond the natural progression 
of the disorder during service.  If a 
current left knee disability was not 
present prior to service, the examiner 
should state whether the Veteran's 
current disability is related to the 
symptoms he had in service.  The 
rationale for any opinion expressed 
should be set forth.  If that examiner is 
unavailable, the claims file should be 
referred to a physician with similar 
qualifications for review and to provide 
the requested opinions.  If the examiner 
determines that a new examination is 
required to provide the requested 
opinions, one should be scheduled.  

2.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


